DETAILED ACTION
Status of Claims
In the response filed March 19, 2021, Applicant amended claim 1. Claims 1-9 are pending in the current application.
Response to Arguments
Misnumbered claims 8-10 have been renumbered 7-9.  Examiner thanks Applicant for renumbering the claims.  The objection has been obviated. 
Applicant's arguments with respect to the rejection under 35 U.S.C. 103 have been fully considered but they are not persuasive. First, Applicant asserts that the combination of references does not teach or suggest “when receiving said request for delivery of a certain content, identifying a plurality of physical media points in proximity to the obtained current location of the mobile device, wherein each of the identified plurality of physical media points currently displays an unrelated media message that is unrelated to the requested certain content, and wherein the identified plurality of physical media points includes one or more of an LED advertising display device, a signage device, a billboard device, and an LED message display device” because the request is made after the ad is already identified.  Examiner respectfully disagrees. Paragraph [0055] of Balasaygun discloses,  “This [cast] information could then be used by the sensible zone management module 150 in creating the geographic boundary in either two or three dimensions, which will be used by the location manager 140 to determine the entities, objects or persons within that sensible area.”  In this case, after the request is received of content (casting the communication device), a plurality of physical media points (objects or billboards) are identified in proximity to the mobile device (location manager to determine objects within the sensible area). Second, Applicant asserts that the combination of references does not teach or suggest “determining, in real time, a content of the unrelated media message that is currently being displayed by each of the identified physical media points” because an unrelated media message is not currently being displayed.  Examiner respectfully disagrees. Paragraph [0069] of Balasaygun discloses, “a caller casts-to-connect to a billboard that is displaying a specific advertisement.  Once it is determined what the contact information for the billboard is, a quick search can be performed to determine if the caller ID information associated with the caller is correlatable, via a database query, to a current customer of the company running the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Schroeter (US 2015/0149285 A1) in view of Balasaygun et al. (US 2011/0045845 A1).

Regarding claim 1, Schroeter discloses a computer-implemented method for content delivery to a mobile device used by a user, based on media messages displayed on physical media points in proximity of the user, the method comprising: 
obtaining a current location of the mobile device (Paragraph [0040]: Base station equipment, e.g., at the cell tower 215, or equipment at some other location, can be configured to determine a location of each of the cars 208, 212 in wireless communication with the cell tower 215.  The base 
station equipment, or other equipment in communication with the base station equipment can be configured to determine a trajectory of one or more of the cars); 
obtaining, over the communication network, type, location and display size of the identified plurality of physical media points, from one or more databases (Paragraph [0018]: The second input can be obtained from a separate source, such as a digital billboard sales and/or management organization providing information related to one or more digital billboards…. The digital billboard information provided can include spatial information, e.g., a location in geo-coordinates, an address, or some other suitable spatial reference.  Alternatively or in addition, the second input can include information related to one or more of a description of the digital billboard, e.g., a make and model.  Other information provided by way of the second input can include device specifications, e.g., screen size, pixel size/density, intensity, and/or site specific information); 
selecting a relevant supplemental content for displaying on a display of the mobile device, in addition to the requested certain content, for transmission to the mobile device, based on said content of the unrelated media message that is currently being displayed by each of the identified physical media An audience detector 106 is in communication with the spatial processor 102, and receives a first input from the spatial processor 102.  The audience detector 106 also receives a second input related to a media presentation device…. the second input can include information related to one or more of a description of the digital billboard, e.g., a make and model.  Other information provided by way of the second input can include device specifications, e.g., screen size, pixel size/density, intensity, and/or site specific information).
Schroeter discloses the limitations above. Schroeter does not explicitly disclose:
receiving a request for delivery of a certain content to the user, from the mobile device, transmitted over a communication network; 
when receiving said request for delivery of a certain content, identifying a plurality of physical media points in proximity to the obtained current location of the mobile device, wherein each of the identified plurality of physical media points currently displays an unrelated media message that is unrelated to the requested certain content, and wherein the identified plurality of physical media points includes one or more of an LED advertising display device, a signage device, a billboard device, and an LED message display device; 
determining, in real time, a content of the unrelated media message that is currently being displayed by each of the identified physical media points; 
transmitting said selected relevant supplemental content and the requested certain content to the mobile device over the communication network for displaying on the display of the mobile device.
Balasaygun teaches:
receiving a request for delivery of a certain content to the user, from the mobile device, transmitted over a communication network (Paragraphs [0054]: user, upon desiring to communicate with one or more of an entity, object, or other person(s), casts the communication device 100 in a particular direction  and [0071]: should the user's cast include both an outbound motion, and a similar return motion, that could be correlated to the user requesting to receive information from the object they are attempting to establish a communications session with); 
This information could then be used by the sensible zone management module 150 in creating the geographic boundary in either two or three dimensions, which will be used by the location manager 140 to determine the entities, objects or persons within that sensible area and [0053]: The communications environment 1 includes a communication device, such as  communications device 100, and one or more objects, entities or persons, such as persons 200, vehicle(s) 300, object(s) 400, billboard(s)); 
determining, in real time, a content of the unrelated media message that is currently being displayed by each of the identified physical media points (Paragraph [0069]: a caller casts-to-connect to a billboard that is displaying a specific advertisement.  Once it is determined what the contact information for the billboard is, a quick search can be performed to determine if the caller ID information associated with the caller is correlatable, via a database query, to a current customer of the company running the advertisement); 
transmitting said selected relevant supplemental content and the requested certain content to the mobile device over the communication network for displaying on the display of the mobile device (Paragraph [0014]: During a communication session, a coupon could be automatically downloaded to the user's communication device and a call initiated to the ski resort to book a reservation).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Schroeter to disclose receiving a request for delivery of a certain content to the user, from the mobile device, transmitted over a communication network, when receiving said request for delivery of a certain content, identifying a plurality of physical media points in proximity to the obtained current location of the mobile device, wherein each of the identified plurality of physical media points currently displays an unrelated media message that is unrelated to the requested certain content, and wherein the identified plurality of physical media points includes one or more of an LED advertising 
Regarding claim 2, Schroeter discloses wherein said proximity to the obtained location of the mobile device is set as a system parameter, by the user (Paragraph [0016]).
Regarding claim 3, Schroeter discloses wherein said proximity to the obtained location of the mobile device is changed as a function of one or more of the type, content, size and location of the physical media points (Paragraph [0043]).
Regarding claim 4, Schroeter discloses wherein said proximity to the obtained location of the mobile device is further changed as a function of one or more of a time of the day, traffic, other media points in area, weather, and direction and speed of a movement of the mobile device (Paragraph [0034]).
Regarding claim 5, Schroeter discloses further comprising:
 aggregating and storing the identified physical media points over a period of time (Paragraph [0023]); 
obtaining historically relevant data for preferences or behavior of the user from the aggregated identified physical media points (Paragraph [0023]); and 
selecting said relevant supplemental content for delivery to the mobile device partly based on said historically relevant data (Paragraph [0023]).
Regarding claim 7, Schroeter discloses wherein said selecting said relevant supplemental content is further based on two or more of an amount of time the user is or estimated to be in proximity to the identified physical media points, a nature of the content being displayed by the identified physical 
Regarding claim 8, Schroeter discloses wherein said selecting said relevant supplemental content is further based on a surrounding environment relative to the identified physical media points including two or more of, traffic, weather, speed and direction of travel, types and numbers of other physical media points in the surrounding environment, time of day, and mobile user's gender, age and preferences (Paragraph [0036]).
Regarding claim 9, Schroeter discloses wherein said selected relevant supplemental content is an advertisement or a coupon (Paragraph [0036]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Schroeter (US 2015/0149285 A1) in view of Balasaygun et al. (US 2011/0045845 A1) in further view of  Harik et al. (US 2016/0162931 A1).

Regarding claim 6, Schroeter, in view of Balasaygun, does not explicitly disclose:
 assigning different weight factors to said type, location and display size of the identified physical media points; 
calculating a weighted averaging of the accumulated weight factors; and 
utilizing the calculated weighted averaging for selecting said relevant supplemental content.
Harik teaches:
assigning different weight factors to said type, location and display size of the identified physical media points (Paragraph [0038]: a measure of user interest for the ad weighted for a size of the ad relative to that of other ads, a measure of user interest for the ad weighted for past positions of the ad relative to those past positions of other ads, expected user interest in the ad, a time needed to render the ad relative to that needed to render other ads, and a measure of user interest for the ad weighted for a media type of the ad); 
calculating a weighted averaging of the accumulated weight factors (Paragraph [0038]: The performance parameter may be a combination of time-weighted performance parameter data); and 
This reflects an assumption that the higher ranked ads will be placed more prominently (e.g., higher on a search results page) and will thereby be more effective in attracting business from the viewer).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Schroeter, in view of Balasaygun, to disclose assigning different weight factors to said type, location and display size of the identified physical media points, calculating a weighted averaging of the accumulated weight factors, utilizing the calculated weighted averaging for selecting said relevant supplemental content as taught by Harik because it would have effectively improved the content distribution to the consumer mobile device.  Schroeter, in view of Balasaygun, discloses determining a representative trajectory of a number of mobile devices relative to a media presentation device, such as a digital billboard (Schroeter Abstract). Using the methods and apparatus for ordering advertisements based on performance information of Harik would increase the relevancy of content sent to a user’s mobile device by detecting not only the media location but the type and display size of the media.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHINYERE MPAMUGO/Primary Examiner, Art Unit 3621